Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 2/2/2022.
The application has been amended as follows: 
Claim 9, line 1, is amended to recite: “A method of manufacturing [[a]] the dielectric material of claim 1, comprising”
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-III, as set forth in the Office action mailed on 04/02/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/02/2021 is withdrawn.  Claims 2-3 and 9-20 , directed to a dielectric 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The Information Disclosure Statements filed 11/23/2021 and 01/19/2022 have been fully considered. 
Claims 1-20 are allowed.
Claim 1 is directed towards a dielectric material, comprising a layered metal oxide comprising a first layer having a positive charge and a second layer having a negative charge which are laminated, a monolayer nanosheet exfoliated from the layered metal oxide, a nanosheet laminate of the monolayer nanosheets, or a m[A(n-2)B’nO(3n+1)] wherein in Chemical Formula 1, X comprises H, Bi2O2, a cationic compound, or a combination thereof, A comprises Bi, Ba, Ca, Pb, Sr, or a combination thereof, B’ comprises W, Mo, Cr, Ta, Nb, Ti, or a combination thereof, and 1≤m≤2, and n≥2. 
The closest prior art is considered to be Funakubo (Funakubo, Hiroshi. “Degradation-free dielectric property using bismuth layer-structured dielectrics having natural superlattice structure.” Journal of the Ceramic Society of Japan 116/1360 (2008): 1249-1254., hereinafter referred to as Funakubo).
Funakubo discloses a (Bi2O2)+2 layer and a pseudoperovskite layer (SrTa2O7)-2, wherein the dielectric material comprises a two-dimensional layered material having a two-dimensional crystal structure (see Funakubo at the second paragraph of page 1251). SrTa2O7
All claims not specifically addressed are allowed because they depend on an otherwise allowable claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731